Citation Nr: 0107376	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  95-02 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability evaluation for 
dysthymic disorder with post-traumatic stress features, 
currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to January 
1969.  

The Board of Veterans' Appeals (Board) granted service 
connection for dysthymic disorder with post-traumatic stress 
features in November 1988.  By a decision in September 1991, 
the Board increased the disability rating for the service-
connected disability from 30 to 50 percent. 

By rating actions in August 1998 and May 1999, the Regional 
Office (RO) in San Juan, Puerto Rico, denied the veteran's 
claim for a total compensation rating based on individual 
unemployability (TDIU).  The veteran filed a notice of 
disagreement with that decision in July 1999, and he was 
furnished a statement of the case on the matter in July 2000.  
An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
7105; 38 C.F.R. 20.200 (2000).  The evidence reflects that 
the veteran has not filed an appeal on the issue of 
entitlement to TDIU.  Therefore, the only issue currently on 
appeal before the Board is the rating for dysthymic disorder 
with post-traumatic stress features.  


FINDINGS OF FACT

1.  The RO has fulfilled its obligation to obtain all 
relevant evidence necessary for an equitable disposition of 
the issue on appeal.  

2.  In evaluating the claim for an increased rating for 
dysthymic disorder with post-traumatic stress features, the 
amended criteria for such disability, effective from November 
7, 1996, is neither more nor less favorable to the veteran 
than the old criteria under the circumstances in this case.

3.  The veteran's dysthymic disorder with post-traumatic 
stress features has caused considerable, but not, severe 
social and industrial impairment, which reduces his 
reliability and productivity but does not render him 
deficient in most areas.  

4.  The disability is manifested by periods of depression, 
crying spells, anxiety, and sleep impairment, but is without 
manifestations of circumstantial, circumlocutory or 
stereotype speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short-or long-term memory, impaired judgment, or impaired 
abstract thinking.  

5.  The veteran has additional psychiatric and physical 
disorders which are unrelated to his service connected 
disabilities, but which further affect and impair his social 
and occupational functioning.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
dysthymic disorder with post-traumatic stress features have 
not been met or approximated.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.14 and Part 4, Diagnostic Codes 
9405 (in effect prior to November 7, 1996), and 9433 (in 
effect since November 7, 1996).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's fee basis psychiatrist has provided numerous 
statements.  In December 1994, it was reported that the 
veteran's symptoms continued in spite of treatment, and that 
the diagnoses were PTSD and paranoid schizophrenia.  In 
November 1995, the same diagnoses were reported.  It was 
noted that the veteran displayed paranoid ideas, mainly of 
reference, auditory hallucinations, irritability, sadness, 
isolation and crying spells related to Vietnam.  The 
prognosis was poor.  In January 1996, similar information was 
provided.  The nervous disorder was described as severe and 
chronic.  

The veteran was hospitalized by the VA in February 1996 on 
referral by his fee basis psychiatrist due to severe 
insomnia, nightmares, and persistent thoughts of Vietnam war 
experiences.  The veteran complained of sadness, anhedonia, 
decreased sexual desire, and irritability with outbursts of 
aggressive behavior at home.  During the course of the 
hospitalization, the veteran frequently complained of 
insomnia and flashbacks, which were not witnessed by other 
patients or the staff.  His hospitalization was uneventful.  
He was psychiatrically stable when discharged.  Although he 
adamantly denied abuse of alcohol, his laboratory results 
were suggestive of abuse.  On discharge, he was in full 
contact with reality.  He was not psychotic, suicidal or 
homicidal.  He was able to choose right from wrong and to 
handle his own financial affairs.  The psychiatric diagnoses 
were depression not otherwise specified, post-traumatic 
stress disorder (PTSD) by previous history, and rule out 
alcohol abuse.  There were also diagnoses of insulin 
dependent diabetes mellitus (Type I), degenerative joint 
disease, and exogenous obesity.  

During the hospitalization, psychological testing was 
completed.  It was noted that the veteran had worked for 
approximately five years as an LPN at a hospital in Brooklyn 
prior to joining the military.  He was presently unemployed 
and reported that he had been unable to work.  He noted that 
he had been in a VA vocational rehabilitation program but was 
unable to continue due to emotional instability.  He reported 
being very anxious and having gained 39 pounds in the 
previous month alone.  The veteran complained of insomnia, 
not being able to sleep more than four hours at night, 
frequent nightmares of war content, depressed affect, much 
irritability and crying spell.  Based on test results the 
examiner was inclined to conclude that PTSD was the veteran's 
primary diagnosis.  

The report of the veteran's psychiatric examination in 
February 1996 by board of three psychiatrists, which was 
completed contemporaneous with his hospitalization, reflects 
that the fee basis psychiatrist had added a diagnosis of 
schizophrenia to the previous diagnoses of dysthymic disorder 
with post traumatic stress features.  It was noted that the 
veteran had been receiving disability benefits from the 
Social Security Administration (SSA).  The claims folders 
were thoroughly reviewed.  After the evidence was examined 
and discussed, the veteran was interviewed.  The veteran 
reported feeling like a nobody.  He slept in a separate room 
away from his wife because of his nightmares.  He denied ever 
being aggressive against his sons with whom he lived, except 
on one occasion when he thought one son was a Vietnamese 
carrying a rifle.  He was restrained.  It turned out the son 
was carrying a broom.  The veteran did not describe any 
dissociative episodes.  He described his flashbacks as an 
image in his mind of things that happened in Vietnam as if 
they were a movie.  The examiner noted that this description 
was not consistent with a flashback as defined.  His 
hospitalizations had been prompted by exacerbation of 
symptoms of depression.  He complained that he had a lot of 
physical problems that had not been properly evaluated.  

On examination, the veteran was in a wheelchair, and wore 
braces on both knees.  He was aware of the interview 
situation and was cooperative.  His responses were relevant 
and coherent.  The content dealt to a certain extent with 
feelings of helplessness, hopelessness and low self esteem.  
He preferred to be isolated at home, primarily in his room 
away from activity.  He became easily irritated, especially 
when around a lot of people.  He described what seemed to be 
visual illusions, but there was no evidence of delusions, or 
hallucinations, and no actual suicidal or homicidal ideation.  
Except for the one mentioned incident, he had not displayed 
overt physical aggressiveness towards family members.  His 
affect was adequate to the emotional content.  His mood was 
anxious and depressed.  He was oriented, and his memory was 
preserved.  Intellectual functioning was adequate.  His 
judgment was fair.  His insight was superficial and rather 
poor.  He was competent to handle VA funds.  The diagnoses 
were chronic dysthymic disorder with post traumatic stress 
disorder features, and rule out alcohol abuse.  The Global 
Assessment of Functioning (GAF) score was 60.  

In December 1996, the veteran's fee basis psychiatrist 
reported that the veteran had crying spells due to guilt 
feelings about his Vietnam experiences which were triggered 
by viewing television news, films or a forest.  In October 
1997, the diagnoses remained PTSD and paranoid schizophrenia.  
It was noted that the veteran also had physical problems from 
pain and right knee limitation.  

In June 1998, the SSA forwarded voluminous records utilized 
in initially granting the veteran disability benefits for 
undifferentiated schizophrenia in December 1978, effective 
from June 1976, and during later reviews.  In addition to 
dysthymic disorder, nonservice-connected psychiatric 
diagnoses are reported throughout the records, which are 
primarily VA generated.  

When the veteran was hospitalized by the VA for five days in 
February 1999, he was complaining of nightmares, insomnia and 
flashbacks.  He was irritable and anxious.  The veteran was 
stabilized with adequate medications and placed on an open 
ward.  At the time of his discharge he was not depressed and 
his affect was congruent.  He was not homicidal or suicidal.  
He was not delusional or hallucinatory.  His memory was fair.  
His judgment was considered impaired and he had no insight 
into his mental situation.  He seemed to have a tendency to 
manipulate the environment.  The report also reflects that he 
was physically limited by being in a wheel chair and that he 
was under continued treatment for diabetes mellitus.  

The report of psychiatric examination of the veteran during 
an hospitalization by the VA in November 1999 reflects that 
the veteran lived with his wife and son.  The veteran 
complained of nightmares and being depressed.  He had been 
hospitalized because of symptoms of severe bronchial asthma.  
He was alert and aware of the interview.  Shortness of breath 
was evident.  He did not have delusions or hallucinations.  
He reported nightmares related to Vietnam and seeing people 
change in front of him to resemble Vietnamese people.  He 
reported that he cried at home at times and was unable to 
sleep.  During his hospitalization he became somewhat more 
controlled.  His affect was adequate.  His mood was somewhat 
depressed.  He was oriented in three spheres.  His memory and 
intellectual function were adequate.  His judgment was fair, 
and his insight was poor.  He was competent to handle VA 
funds.  After examining the veteran's three volume claims 
folder, the examiner added that it was clearly evident that 
the veteran has shown symptoms of PTSD, but did not have that 
condition as a primary diagnosis.  The veteran was basically 
a chronically depressed patient who recurrently recalled 
previous negative life experiences, including his Vietnam 
combat.  In addition he had additional frustration as the 
result of his physical impairments.  He was not found to be 
psychotic.  Accordingly, the diagnosis was continued as 
dysthymic disorder, chronic with PTSD features.  The GAF 
score was 50.  

In December 1999, the veteran's fee basis psychiatrist 
reported that the veteran had been treated since July 1993, 
and that in spite of treatment the veteran continued to have 
insomnia, nightmares, flashbacks related with the Vietnam 
War, paranoid ideas (mainly persecutory and referential), 
auditory hallucinations, sadness, isolation, irritability, 
episodes of loss of contact with reality mixed with the 
flashbacks, intense fears and aggressive behavior, frequent 
headaches, and disability of the lower extremities due to war 
wounds.  [Service connection has been established for left 
knee strain, rated 10 percent disabling and a shrapnel wound 
scar of the right ankle, also rated 10 percent disabling.]

Analysis

The veteran's psychiatric condition was previously rated 
pursuant to the criteria found at 38 C.F.R. Part 4, 
Diagnostic Code 9405.  While the veteran's claim was pending, 
new rating criteria for psychiatric disorders, including 
dysthymic disorder with post-traumatic stress features, 
became effective, and are now codified within 38 C.F.R. Part 
4 (2000) under Diagnostic Code 9433.  

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As such, the Board will review the disability under the old 
and new criteria.  The Board notes that the RO has evaluated 
the veteran's claim under both the old and new regulations.  
The veteran was afforded an opportunity to comment on the 
RO's action.  Accordingly, there is no prejudice to the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under the regulations effective prior to November 7, 1996, 
Diagnostic Code 9405 provided that a 50 percent evaluation 
was warranted for dysthymic disorder where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and where the 
reliability, flexibility and efficiency levels were so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9405 (1996).  The rating criteria for PTSD 
under Diagnostic Code 9411 are the same as for dysthymia.  
Thus, the veteran's post-traumatic stress symptoms have been 
appropriately evaluated under the rating criteria assigned.  

Under the new diagnostic criteria for dysthymic disorder with 
post-traumatic stress symptoms, effective November 7, 1996, a 
50 percent evaluation will be assigned when the disorder 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted when there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9433 (2000).   

Here, the veteran has numerous psychiatric diagnoses.  When 
it is not possible to separate the effects of the service-
connected condition and the non-service-connected condition 
or conditions, VA regulations at 38 C.F.R. § 3.102 require 
that reasonable doubt on any issue be resolved in the 
veteran's favor, thus requiring that such signs and symptoms 
be attributed to the service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  However, 
in this case, VA examiners, especially the VA board of three 
psychiatrists in February 1996 and the VA examiner in 
November 1999, have been able to succinctly differentiate 
service-connected symptomatology from nonservice-connected 
complaints.  

The reported GAF scores have been carefully considered.  GAF 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  Diagnostic and Statistical Manual of 
Mental Disorders, (4th ed. 1994) (DSM-IV), p.32.  A GAF of 
21-30 indicates that behavior is considerably influenced by 
delusions or hallucinations, or serious impairment in 
communication or judgment, or inability to function in almost 
all areas.  A GAF of 31-40 denotes some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood.    A 41-50 score denotes serious symptoms, 
or any serious impairment in social, occupational, or school 
functioning.  A 51-60 score indicates moderate symptoms, or 
moderate difficulty in social, occupational or school 
functioning.  Finally, a GAF of 61-70 denotes some mild 
symptoms, or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
with some meaningful interpersonal relationships.  

The veteran has carried numerous psychiatric diagnoses 
including schizophrenia, substance use disorder, paranoid 
personality, and antisocial personality; all of these are 
disabilities which have not been rated as service connected 
disabilities.  The dysthymic disorder with post-traumatic 
stress features remains the primary service connected 
diagnosis.  The findings on the psychiatric examinations and 
reports of hospitalization clearly establish that the veteran 
experiences a significant level of social and industrial 
impairment due to his service-connected psychiatric disorder.  
However, it is clear that the nonservice-connected disorders, 
primarily his personality disorders, in the judgment of the 
VA psychiatric examiner, produce significant additional 
social and industrial impairment.  In these circumstances, 
the current 50 percent disability rating, assigned by the RO, 
under either applicable set of rating criteria, adequately 
compensates the veteran for the level of disability 
attributable solely to the service-connected dysthymic 
disorder with post-traumatic stress features.  

In light of the above, the Board finds that the veteran's 
claim must be denied on the basis that the RO properly 
assigned the veteran a 50 percent schedular disability 
evaluation in September 1993 for dysthymic disorder with 
post-traumatic stress features and that, despite the change 
in schedular rating criteria in November 1996, no factual 
basis exists for changing that determination based on the 
record.  In reaching its decision, the Board considered the 
complete history of the veteran's dysthymic disorder with 
post-traumatic stress features as well as his current 
clinical manifestations and the effect they have on the 
veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  
The Board also considered whether the veteran's disability 
picture is so exceptional or unusual as to warrant a referral 
for evaluation on an extraschedular basis.  The veteran has 
required hospitalizations for his dysthymic disorder with 
post-traumatic stress features, but other hospitalizations 
were necessitated by his nonservice-connected alcohol abuse, 
non-service connected psychiatric disorders, and non-service 
connected physical disabilities, including bronchial asthma.  
The evidence does not reflect marked interference with 
employment due solely to dysthymic disorder with post-
traumatic stress features.  Consequently, the Board finds 
that a referral is inappropriate.  Specifically, there is no 
evidence disclosing that the veteran's dysthymic disorder 
with post-traumatic stress features, alone, causes any 
unusual impairment, such as marked interference with 
employment or necessitates frequent periods of 
hospitalization as is required for a referral under 38 C.F.R. 
§ 3.321(b)(1).  Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the reasonable doubt doctrine does not apply.  38 U.S.C.A. § 
5107.


ORDER

An increased rating for dysthymic disorder with post-
traumatic stress features, currently assigned a 50 percent 
disability evaluation, is denied.  


		
ROBERT D. PHILIPP
Member, Board of Veterans' Appeals


 

